 

Your Internet Defender Inc. 8-K [yidi-8k_063014.htm]

 

Exhibit 10.04



PROMISSORY NOTE

 



US $248,831.59    June 30, 2014



 

FOR VALUE RECEIVED, Your Internet Defender Inc., a Nevada corporation ("Maker"),
hereby promises to pay to the order of Lisa Grossman ("Payee), in accordance
with the terms hereinafter provided, the principal amount of Two Hundred and
Forty Eight Thousand, Eight Hundred and Thirty One Dollars and Fifty Nine Cents
(US $248,831.59) (the "Original Principal"), together with accrued but unpaid
interest thereon, all as provided in this Promissory Note (as the same may be
supplemented, modified, amended or restated from time to time in the manner
provided herein, this "Note").

 

1.      Original Principal . For value received, the Borrower hereby promises to
pay to the order of the Payee on or before the Payment Date (hereinafter
defined) in lawful money of the United States of America and in immediately
available funds the principal sum of Two Hundred and Forty Eight Thousand, Eight
Hundred and Thirty One Dollars and Fifty Nine Cents (US $248,831.59), together
with all accrued and unpaid interest thereon.

 

2.      Interest. This Note shall bear interest at the rate of two percent (2%)
per annum. Interest shall be computed on the basis of a 360-day year of twelve
30-day months and shall accrue and be payable on the Payment Date (as defined
below).

 

3.      Use of Proceeds. The Maker warrants and represents that the Original
Principal shall be exclusively utilized for the full satisfaction of all
liabilities of the Maker as of the date hereof, including any debt owed to Lisa
Grossman in the amount of $118,890.87 (including principal and all accrued but
unpaid interest) (the "Liabilities") as further outlined on Schedule "A"
attached hereto and incorporated herein. The remaining balance of the Original
Principal may be used for general corporate purposes.

 

4.      Maturity. Unless paid earlier, payments of outstanding principal,
together with all accrued and unpaid interest thereon, shall be due and payable
in full six (6) months following the date hereof (the "Payment Date").

 

5.      Form of Repayment. All payments due under this Note shall be solely
in-kind (no cash or cash equivalents ever required) as follows: on or before the
Payment Date, the Maker shall pay to the Payee, in full satisfaction of all
obligations under this Note, the assets of the Maker (the “Assets”), other than
cash. The Assets shall include all tangible and intangible assets of the Maker
as of the date hereof and as set forth on Schedule "B" attached hereto and
incorporated herein. Evidence of payment of this Note by the Maker shall be by
delivery to the Payee of all applicable bills of sale, assignments and other
transfer instruments, endorsed for transfer to the Payee, for which title and
all ownership interest to the Assets shall be conveyed to the Payee, free and
clear of all encumbrances. The Payee shall contemporaneously deliver to Maker a
Satisfaction of Note indicating that the Note has been paid in full.

 

6.      Waiver of Demand. Maker waives demand, presentment, protest and notice
of any kind and consents to the extension of time for payments or other
indulgence with respect to this Note, all without notice.

 

7.      Default. If an Event of Default (as defined below) occurs and is
continuing, Payee may, by written notice given to Maker, declare the principal
of and all accrued and unpaid interest on this Note to be due and payable in
full immediately.  In the event any action is commenced by Payee to enforce her
rights under this Note and Payee prevails in such action, Maker shall reimburse
Payee for Payee’s reasonable legal fees incurred in connection therewith.

1

 

(a)    For the purposes of this Note, an “Event of Default” means the occurrence
of any of the following: (a) Maker shall fail to make any payment of principal
or interest on the Payment Date, and such failure shall continue unremedied for
a period of (10) days after written notice from Payee, or (b) Maker fails to
comply with any of its other obligations under this Note and such default shall
continue unremedied for a period of thirty (30) days after written notice from
Payee, or (c) Maker, pursuant to or within the meaning of any Bankruptcy Law (as
hereinafter defined):  (i) commences a voluntary case; (ii) becomes subject to
an involuntary case which is not withdrawn, discharged or stayed within sixty
(60) days after the commencement thereof; (iii) consents to the appointment of a
Custodian (as hereinafter defined) for Maker or for all or substantially all of
Maker’s property; (iv) becomes subject to the appointment of a Custodian for
Maker or for all or substantially all of Maker’s property which appointment is
not withdrawn, discharged or stayed within sixty (60) days after the appointment
thereof; or (v) makes a general assignment for the benefit of Maker’s
creditors.  As used in this Note, the term “Bankruptcy Law” means Title 7, Title
11 or Title 13 of the United States Code or any similar federal or state law for
the relief of debtors, and the term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

8.      Miscellaneous. This Note may not be assigned, transferred, sold or
pledged by Payee without the prior written consent of Maker.  This Note shall be
binding upon Maker and its successors and inure to the benefit of Payee and
Payee’s heirs, executors, administrators and permitted assigns.  If any term of
this Note shall be held invalid, illegal or unenforceable, the validity of all
other terms and provisions hereof shall in no way be affected thereby.  This
Note may not be changed, modified or terminated orally, but only by an agreement
in writing, signed by the party to be charged therewith.  No delay, failure or
omission by the Payee or any subsequent holder in respect of the exercise of any
right or remedy granted hereunder or allowed by law to the Payee or other holder
shall constitute a waiver of the right to exercise the same at any future time
or in the same or other circumstances.

 

9.      Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to the
principles of conflicts of law.

 

10.     Notice. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or delivered by facsimile transmission, to such party at its address or
telecopier number set forth below, or such other address or telecopier number as
such party may hereinafter specify by notice to each other party thereto:

 

If to Maker, to:

 

Your Internet Defender Inc.

20 E. Sunrise Highway, Suite 202

Valley Stream, NY 11581

 

If to Payee, to:

 

Lisa Grossman

5 Dogwood Lane

Lawrence, NY 11559

 

11.  Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

2

 

IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.

 



 

  Your Internet Defender Inc.,   A Nevada corporation     By:  /s/ Leah Hein    
Leah Hein
Chief Executive Officer

3

 

 

Schedule "A"

 

Liabilities of Your Internet Defender Inc.

 

Payee Purpose Amount       Lisa Grossman Note Repayment 99,238.95       Arevim,
Inc. Note Repayment 3,653.51       The 1999 Family Trust Note Repayment
33,090.78       Special Times for Special Needs, Inc. Note Repayment 12,465.44  
   

 Lisa Grossman

Reimbursement for payments made on behalf of company since March 31, 2014

 19,651.92

      American Express Operating expenses 15,375.03       Englard & Co.
Accounting fees 10,380.00       Li & Co. Auditing fees 9,000.00       MBTA
Management Consulting fees 3,800.00       Manhattan Stock Transfer Agent fees
and EDGAR filing fees 2,067.82       Yitz Grossman Consulting fees 40,108.14
   TOTAL   $248,831.59

 

 



 

4

 

 

Schedule "B"

 

Assets of Your Internet Defender Inc.

 

 

(1)The name “Your Internet Defender Inc.” and “Your Internet Defender.”

 

(2)The website at the following URLs: www.YourInternetDefender.com and
www.YIDefender.com; and

 

(3)The business operations of the Maker as of the date of this Note, including
but not limited to any operations on the Company’s websites which are identified
directly above.

 

The above assets shall not include, under any circumstances, any cash assets or
cash equivalents.

 

The above assets shall not include, under any circumstances, any business
operations of the Maker that come into existence after the date of this Note.

 

The above assets shall not include, under any circumstances, any assets acquired
after the date of this Note.

 

 

 

5